TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 16, 2018



                                     NO. 03-17-00665-CV


                                    In the Matter of C. Z.




         APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the juvenile court transferring appellant to the Texas

Department of Criminal Justice. Having reviewed the record and the parties’ arguments, the

Court holds that there was no reversible error in the order. Therefore, the Court affirms the

juvenile court’s order. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.